                  Case 8:20-cv-02052-FLA-KES Document 1 Filed 10/26/20 Page 1 of 12 Page ID #:1



                     1   Menachem M. Piekarski (SBN 326531)
                         Mendy.Piekarski@ThompsonHine.com
                     2   THOMPSON HINE LLP
                         335 Madison Avenue
                     3   12th Floor
                         New York, New York 10017-4611
                     4   Tel.: 212.908.3971
                         Fax: 212.344.6101
                     5
                         Eric Heyer (to be admitted pro hac vice)
                     6   Eric.Heyer@ThompsonHine.com
                         1919 M Street, N.W. Suite 700
                     7   Washington, D.C. 20036
                         Telephone: 202.331.8800
                     8   Facsimile: 202-331.8330
                     9   Carrie A. Shufflebarger
                         (to be admitted pro hac vice)
                  10     Carrie.Shufflebarger@ThompsonHine.com
                         312 Walnut Street, 14th Floor
                  11     Cincinnati, Ohio 45202
                         Telephone: 513.352.6700
                  12     Facsimile: 513.241.4771
                  13     Attorneys for Plaintiff
                         Access Vapor LLC
                  14
                  15                           UNITED STATES DISTRICT COURT
                  16                          CENTRAL DISTRICT OF CALIFORNIA
                  17                                   SOUTHERN DIVISION
                  18
                  19     Access Vapor, LLC,                         Case No. 8:20-cv-2052
                  20                     Plaintiff,                 COMPLAINT FOR
                                                                    TRADEMARK INFRINGEMENT
                  21           v.                                   AND UNFAIR COMPETITION
                  22     California Grown E-Liquids, LLC;
                         Jeffrey Nelson; Jeffrey Evans;
                  23     Alexander Breish; Propaganda E-Liquid,
                         LLC; and Cuttwood LLC,
                  24
                                         Defendants.
                  25
                  26
                  27           Plaintiff Access Vapor, LLC (“Access” or “Plaintiff”), by and through its
                  28     undersigned counsel, for its Complaint for trademark infringement, unfair
THOMPSON HINE LLP
                                                                               COMPLAINT FOR TRADEMARK
  ATTORNEYS AT LAW                                                              INFRINGEMENT AND UNFAIR
     CINCINNATI
                                                                                           COMPETITION
                Case 8:20-cv-02052-FLA-KES Document 1 Filed 10/26/20 Page 2 of 12 Page ID #:2



                     1   competition, false designation of origin, and violation of the California Unfair
                     2   Practices Act against Defendants California Grown E-Liquids, LLC (“California
                     3   Grown”), Jeffrey Nelson (“Nelson”), Jeffrey Evans (“Evans”), Alexander Breish
                     4   (“Breish”), Propaganda E-Liquid, LLC (“Propaganda”), and Cuttwood LLC
                     5   (“Cuttwood”) (collectively, “Defendants”), alleges and avers as follows:
                     6                              NATURE OF THE ACTION
                     7         1.     This is an action brought under the trademark laws of the United States,
                     8   including the Lanham Act, 15 U.S.C. §§ 1051 et seq., for trademark infringement,
                     9   unfair competition, false designation of origin, and violation of the California Unfair
                 10      Practices Act.
                 11                                        THE PARTIES
                 12            2.     Plaintiff Access Vapor, LLC is a Florida limited liability company with
                 13      a principal place of business at 7519 Currency Drive, Orlando, Florida 32809.
                 14            3.     On information and belief, Defendant California Grown E-Liquids,
                 15      LLC is a California limited liability company with addresses at 17922 Sky Park
                 16      Circle, Irvine, California 92614, and 4917 River Avenue, Newport Beach, California
                 17      92663.
                 18            4.     On information and belief, Defendant Jeffrey Nelson is a co-founder and
                 19      manager of Defendant California Grown E-Liquids, LLC with an address at 4917
                 20      River Avenue, Newport Beach, California 92663.
                 21            5.     On information and belief, Defendant Jeffrey Evans is a manager of
                 22      Defendant California Grown E-Liquids, LLC with an address at 2775 Mesa Verde
                 23      Drive East Apt. U102, Cosa Mesa, California 92626.
                 24            6.     On information and belief, Alexander Breish is a manager of Defendant
                 25      California Grown E-Liquids, LLC with an address at 1000 South Coast Dr., Apt.
                 26      G101, Costa Mesa, California 92626.
                 27
                 28
THOMPSON HINE LLP
                                                                                     COMPLAINT FOR TRADEMARK
  ATTORNEYS AT LAW                                                -2-                 INFRINGEMENT AND UNFAIR
                                                                                                 COMPETITION
                Case 8:20-cv-02052-FLA-KES Document 1 Filed 10/26/20 Page 3 of 12 Page ID #:3



                     1          7.     On information and belief, Defendant Propaganda E-Liquid, LLC is a
                     2   Delaware limited liability company with an address at 17742 Mitchell North, Suite
                     3   A, Irvine, California 92614.
                     4          8.     On information and belief, Defendant Cuttwood LLC is a California
                     5   limited liability company with an address at 1622 Deere Avenue, Irvine, California
                     6   92606.
                     7                              JURISDICTION AND VENUE
                     8          9.     This court has subject matter jurisdiction over this case pursuant to 28
                     9   U.S.C. §§ 1331 (federal question jurisdiction), 1338 (civil action arising under any
                 10      Act of Congress relating to trademarks), and 1367 (supplemental jurisdiction).
                 11             10.    This Court has personal jurisdiction over Defendants because each
                 12      resides within this state and judicial district.
                 13             11.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1)
                 14      because each resides within this state and judicial district.
                 15                                             BACKGROUND
                 16             A.     Plaintiff Access Vapor
                 17             12.    Plaintiff Access Vapor is a distributor of vapor products containing
                 18      nicotine, including, inter alia, disposable e-cigarette products.
                 19             13.    Access Vapor is the owner of, and is currently using in United States
                 20      commerce, marks consisting of or incorporating “CALI,” including CALI PODS,
                 21      CALI AIR, CALI PLUS, and CALI MAXX (collectively, the “CALI Marks”).
                 22      Access Vapor has used the CALI Marks in U.S. commerce in connection with its
                 23      vapor products since at least as early as August 1, 2018.
                 24             14.    Access Vapor currently owns the following valid and subsisting federal
                 25      registrations for its CALI Marks:
                 26
                 27
                 28
THOMPSON HINE LLP
                                                                                         COMPLAINT FOR TRADEMARK
  ATTORNEYS AT LAW                                                  -3-                   INFRINGEMENT AND UNFAIR
                                                                                                     COMPETITION
                Case 8:20-cv-02052-FLA-KES Document 1 Filed 10/26/20 Page 4 of 12 Page ID #:4



                     1                  REG. NO.          MARK
                     2                 5718373       CALI PODS
                                       5953789
                     3
                     4                 6135713       CALI AIR
                     5                               DISPOSABLES

                     6         15.    Access Vapor’s CALI Marks are displayed in a distinctive fashion, with
                     7   the term CALI stacked above the other term that appears on the packaging, separated
                     8   by a colored bar that either displays a bear puffing vapor or identifies the flavor of
                     9   the product, examples of which are shown below.
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18            16.    Access Vapor has sold goods bearing the CALI marks through various
                 19      channels of trade, including through wholesale distributors of vaping products,
                 20      independently owned vapeshops, and through online distributors and retailers of such
                 21      products.
                 22            17.    Access Vapor has advertised and promoted goods bearing the CALI
                 23      Marks in various media, including industry-leading trade shows and the internet.
                 24            18.    Access Vapor has expended substantial amounts of money, time, and
                 25      effort in advertising, promoting, and popularizing its CALI Marks and in preserving
                 26      the goodwill associated therewith.
                 27
                 28
THOMPSON HINE LLP
                                                                                    COMPLAINT FOR TRADEMARK
  ATTORNEYS AT LAW                                               -4-                 INFRINGEMENT AND UNFAIR
                                                                                                COMPETITION
                Case 8:20-cv-02052-FLA-KES Document 1 Filed 10/26/20 Page 5 of 12 Page ID #:5



                     1         19.    The CALI Marks are widely recognized as the source identifier of
                     2   Access Vapor and its high-quality goods and services. Access Vapor’s CALI Marks
                     3   have become distinctive of and associated in the minds of the trade and purchasing
                     4   public with Access Vapor as a well-known provider of its goods.
                     5         20.    The relevant consuming public has come to know Access Vapor’s CALI
                     6   Marks and recognize that any goods so marked originate with ACCESS VAPOR. By
                     7   virtue of these efforts and by virtue of the excellence of its goods, Access Vapor has
                     8   gained a valuable reputation for its CALI Marks.
                     9         B.     Defendants California Grown E-Liquids, LLC, Nelson, Evans, and
                                      Breish
                 10
                 11            21.    Defendant California Grown is a manufacturer of e-liquids and other
                 12      vaping products, and Defendants Nelson, Evans, and Breish are listed as “managers”
                 13      of California Grown in corporate filings with the California Secretary of State.
                 14            22.    On August 13, 2020, Defendant Nelson filed with the California
                 15      Secretary of State a Certificate of Cancellation of California Grown’s limited liability
                 16      company, but on information and belief, California Grown continues to operate as an
                 17      ongoing business manufacturing and distributing e-liquids and other vaping products.
                 18      Because of their personal involvement in the infringing activities described herein,
                 19      Nelson, Evans, and Breish are personally liable for the damages caused by the
                 20      misconduct complained of herein both while Defendant California Grown was
                 21      organized and following its dissolution.
                 22            23.    On or about September 20, 2018, Defendant Evans visited Access
                 23      Vapor’s warehouse and distribution facility in Orlando, Florida, where he obtained
                 24      first-hand knowledge of Access Vapor’s use of its CALI Marks in connection with
                 25      several of its disposable vapor products.
                 26            24.    In or around January 2020, Access Vapor learned that California Grown
                 27      was distributing virtually identical vaping products under the trademark CALI
                 28
THOMPSON HINE LLP
                                                                                     COMPLAINT FOR TRADEMARK
  ATTORNEYS AT LAW                                                  -5-               INFRINGEMENT AND UNFAIR
                                                                                                 COMPETITION
                Case 8:20-cv-02052-FLA-KES Document 1 Filed 10/26/20 Page 6 of 12 Page ID #:6



                     1   BARS, which it displayed using a confusingly similar stacked logo with the term
                     2   “CALI” appearing above the term “BARS,” separated by a narrow strip similar to
                     3   that which appears in Access Vapor’s CALI Marks:
                     4
                     5
                     6
                     7
                     8
                     9
                 10
                 11            25.   In January 2020, counsel for Access Vapor sent a cease and desist letter
                 12      to California Grown advising it of Access Vapor’s trademark rights, but to date
                 13      California Grown’s infringement persists.
                 14            C.    Defendant Propaganda
                 15            26.   In or around January 2020, Access Vapor learned that Propaganda was
                 16      also distributing virtually identical vaping products under the trademark CALI
                 17      BARS, which it displayed using a confusingly similar stacked logo with the term
                 18      “CALI” appearing above the term “BARS,” separated by a narrow strip similar to
                 19      that which appears in Access Vapor’s CALI Marks:
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
THOMPSON HINE LLP
                                                                                  COMPLAINT FOR TRADEMARK
  ATTORNEYS AT LAW                                              -6-                INFRINGEMENT AND UNFAIR
                                                                                              COMPETITION
                Case 8:20-cv-02052-FLA-KES Document 1 Filed 10/26/20 Page 7 of 12 Page ID #:7



                     1         27.   On information and belief, Propaganda’s CALI BARS product is a joint
                     2   venture and/or a co-branded offering that is licensed by or otherwise affiliated with
                     3   California Grown, Nelson, Evans, and Breish.
                     4         28.   In January 2020, counsel for Access Vapor sent a cease and desist letter
                     5   to Propaganda advising it of Access Vapor’s trademark rights, but on information
                     6   and belief, Propaganda’s infringement persists.
                     7         D.    Defendant Cuttwood
                     8         29.   Defendant Cuttwood is an e-liquid manufacturer and distributor.
                     9         30.   In Fall 2020, Access Vapor learned that Defendant Cuttwood was also
                 10      offering vaping products in connection with the CALI BARS mark:
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19            31.   On information and belief, Cuttwood’s CALI BARS product is a joint
                 20      venture and/or a co-branded offering that is licensed by or otherwise affiliated with
                 21      California Grown, Nelson, Evans, and Breish.
                 22            E.    Defendants’ Use of CALI BARS Is Causing Actual Confusion with
                 23                  Access Vapor’s CALI Marks
                 24            32.   Defendants’ CALI BARS marks are confusingly similar in sight, sound,
                 25      and overall commercial impression to Access Vapor’s CALI Marks.
                 26            33.   The vaping products offered and sold by Defendants in connection with
                 27      the CALI BARS marks are identical and/or substantially similar to the vaping
                 28      products that Access Vapor has offered under its CALI Marks.
THOMPSON HINE LLP
                                                                                   COMPLAINT FOR TRADEMARK
  ATTORNEYS AT LAW                                               -7-                INFRINGEMENT AND UNFAIR
                                                                                               COMPETITION
                Case 8:20-cv-02052-FLA-KES Document 1 Filed 10/26/20 Page 8 of 12 Page ID #:8



                     1         34.     Defendants’ vaping products bearing the CALI BARS marks are sold
                     2   through the same trade channels as the vaping products bearing Access Vapor’s
                     3   CALI Marks.
                     4         35.     Upon information and belief, Defendants adopted the CALI BARS mark
                     5   with actual knowledge of Access Vapor and its CALI Marks, with the intent to select
                     6   a mark similar thereto and/or to create an association with Access Vapor’s CALI
                     7   Marks.
                     8         36.     The parties’ respective goods are relatively inexpensive, and thus the
                     9   degree of customer care exercised when purchasing such goods is relatively low.
                 10            37.     Defendants’ adoption and use of CALI BARS is causing actual
                 11      confusion in the marketplace: multiple large, national distributors of vaping products
                 12      have contacted Access Vapor in an attempt to procure goods bearing the CALI BARS
                 13      mark, erroneously believing that such products are manufactured and distributed by
                 14      Access Vapor.
                 15            38.     As a result of Defendants’ actions, Access Vapor was required to hire
                 16      the law firm Thompson Hine, and is obligated to pay its attorneys a reasonable fee
                 17      for their services.
                 18
                                                          COUNT I
                 19                  (Trademark Infringement in Violation of 15 U.S.C. § 1114)
                 20            39.     Access Vapor incorporates by reference the allegations of Paragraphs
                 21      1-38 above.
                 22            40.     Defendants’ unauthorized use in commerce of a mark that is confusingly
                 23      similar in sight, sound, and overall commercial impression to Access Vapor’s CALI
                 24      Marks in connection with the advertisement and sale of goods identical to and/or
                 25      substantially similar to those offered by Access Vapor, as alleged herein, is likely to
                 26      cause confusion, to cause mistake, or to deceive consumers as to the source, origin,
                 27      affiliation, connection, or association of Defendants’ goods, and is likely to cause
                 28
THOMPSON HINE LLP
                                                                                     COMPLAINT FOR TRADEMARK
  ATTORNEYS AT LAW                                                -8-                 INFRINGEMENT AND UNFAIR
                                                                                                 COMPETITION
                Case 8:20-cv-02052-FLA-KES Document 1 Filed 10/26/20 Page 9 of 12 Page ID #:9



                     1   consumers to mistakenly believe that Defendants’ goods have been authorized,
                     2   sponsored, approved, endorsed, or licensed by Access Vapor, or that Defendants are
                     3   the same as or are in some way affiliated with Access Vapor or the goods Access
                     4   Vapor offers under its marks.
                     5         41.    Defendants’ acts constitute willful federal trademark infringement in
                     6   violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.
                     7         42.    Defendants’ infringement of the CALI Marks entitles Access Vapor to
                     8   recover monetary relief pursuant to 15 U.S.C. § 1117, including damages, profits,
                     9   costs, and reasonable attorneys’ fees.
                 10            43.    Defendants’ acts of infringement of the CALI Marks have caused and
                 11      will continue to cause irreparable injury to Access Vapor if not restrained by this
                 12      Court from further violation of Access Vapor’s rights. Access Vapor has no adequate
                 13      remedy at law, and therefore seeks injunctive relief under 15 U.S.C. § 1116.
                 14                                          COUNT II
                                       (Trademark Infringement, Unfair Competition and
                 15             False Designation of Origin in Violation of 15 U.S.C. § 1125(a))
                 16            44.    Access Vapor incorporates by reference the allegations of Paragraphs 1-
                 17      43 above.
                 18            45.    Defendants’ adoption and unauthorized use in commerce of a
                 19      confusingly similar mark with the advertising, marketing, and sale of goods that are
                 20      identical to those offered by Access Vapor in connection with its CALI Marks, as
                 21      alleged herein, is likely to cause confusion, to cause mistake, or to deceive consumers
                 22      as to the source, origin, affiliation, connection, or association of Defendants’ goods,
                 23      and is likely to cause consumers to mistakenly believe that Defendants’ goods have
                 24      been authorized, sponsored, approved, endorsed, or licensed by Access Vapor, or that
                 25      Defendants are in some way affiliated with Access Vapor or the goods and services
                 26      that Access Vapor offers under its marks.
                 27
                 28
THOMPSON HINE LLP
                                                                                     COMPLAINT FOR TRADEMARK
  ATTORNEYS AT LAW                                                -9-                 INFRINGEMENT AND UNFAIR
                                                                                                 COMPETITION
             Case 8:20-cv-02052-FLA-KES Document 1 Filed 10/26/20 Page 10 of 12 Page ID #:10



                     1         46.    Defendants’ acts, alleged herein, constitute infringement, unfair
                     2   competition, and false designation of origin in violation of Section 43(a) of the
                     3   Lanham Act, 15 U.S.C. § 1125(a).
                     4         47.    By reason of Defendants’ actions, Access Vapor has suffered irreparable
                     5   harm to its valuable trademarks and service marks and the goodwill associated
                     6   therewith. Access Vapor has been and, unless Defendants are preliminarily and
                     7   permanently restrained from their actions, will continue to be irreparably harmed.
                     8         48.    As a direct and proximate result of Defendants’ conduct, Access Vapor
                     9   has suffered and will continue to suffer damages in an amount to be proved at trial.
                 10                                        COUNT III
                                                 (California Unfair Practices Act,
                 11                           Cal. Bus. & Prof. Code §§ 17200 et seq.)
                 12            49.    Access Vapor incorporates by reference the allegations of Paragraphs 1-
                 13      48 above.
                 14            50.    Defendants’ adoption and unauthorized use in commerce of a
                 15      confusingly similar mark with the advertising, marketing, and sale of goods that are
                 16      identical to those offered by Access Vapor in connection with its CALI Marks, as
                 17      alleged herein, constitutes “unlawful, unfair, or fraudulent business act[s] or
                 18      practice[s] and unfair, deceptive, untrue, or misleading advertising” within the
                 19      meaning of California Business and Professions Code § 17200, et. seq., and
                 20      constitutes unfair competition under California law.
                 21            51.    By reason of Defendants’ actions, Access Vapor has suffered irreparable
                 22      harm to its valuable trademarks and the goodwill associated therewith. Access Vapor
                 23      has been and, unless Defendants are preliminarily and permanently restrained from
                 24      their actions, will continue to be irreparably harmed.
                 25            52.    As a direct and proximate result of Defendants’ conduct, Access Vapor
                 26      has suffered and will continue to suffer damages in an amount to be proved at trial.
                 27
                 28
THOMPSON HINE LLP
                                                                                   COMPLAINT FOR TRADEMARK
  ATTORNEYS AT LAW                                               - 10 -             INFRINGEMENT AND UNFAIR
                                                                                               COMPETITION
             Case 8:20-cv-02052-FLA-KES Document 1 Filed 10/26/20 Page 11 of 12 Page ID #:11



                     1           53.   Defendants have acted with malice, oppression, and fraud, as defined in
                     2   California Civil Code § 3294, and willfully and with the intent to cause injury to
                     3   Access Vapor, thereby warranting an assessment of punitive damages in an amount
                     4   appropriate to punish each Defendant and to deter others from engaging in similar
                     5   misconduct.
                     6                                  RELIEF REQUESTED
                     7           WHEREFORE, Access Vapor requests that this Court enter judgment in
                     8   favor of Plaintiff Access Vapor LLC and against each of the Defendants, specifying
                     9   that:
                 10              a.    Defendants have willfully and deliberately violated 15 U.S.C. §1114(a),
                 11      that Access Vapor has been damaged by such violations, and that Defendants are
                 12      jointly and severally liable to Access Vapor for such violations;
                 13              b.    Defendants have willfully and deliberately violated 15 U.S.C. §1125(a),
                 14      that Access Vapor has been damaged by such violations, and that Defendants are
                 15      jointly and severally liable to Access Vapor for such violations;
                 16              c.    Defendants have willfully and deliberately violated Cal. Bus. & Prof.
                 17      Code §§ 17200 et seq., that Access Vapor has been damaged by such violations, and
                 18      that Defendants are jointly and severally liable to Access Vapor for such violations
                 19              d.    Under all claims for relief, for an order that Defendants, their affiliates,
                 20      officers, directors, agents, representatives, attorneys, and all persons acting or
                 21      claiming to act on their behalf or under their direction or authority, and all persons
                 22      acting in concert or participation therewith, be preliminarily and permanently
                 23      enjoined from using the CALI Marks and/or any confusingly similar marks or
                 24      colorable imitations thereof in connection with the promotion, advertisement,
                 25      display, sale, or distribution of any goods or services offered by Defendants;
                 26              e.    For an order for Defendants to remove and deliver up for destruction all
                 27      advertisements, packaging, labels, materials, and other articles bearing the CALI
                 28
THOMPSON HINE LLP
                                                                                       COMPLAINT FOR TRADEMARK
  ATTORNEYS AT LAW                                                 - 11 -               INFRINGEMENT AND UNFAIR
                                                                                                   COMPETITION
             Case 8:20-cv-02052-FLA-KES Document 1 Filed 10/26/20 Page 12 of 12 Page ID #:12



                     1   BARS Mark or any other mark that infringes Access Vapor’s CALI Marks;
                     2         f.     For an order awarding damages, jointly and severally, pursuant to 15
                     3   U.S.C. § 1117, Cal. Bus. & Prof. Code §§ 17200 et. seq., and Cal. Civ. Code § 3294,
                     4   including but not limited to all gains, profits, and advantages derived from
                     5   Defendants’ sale of goods in connection with the CALI Marks, Access Vapor’s
                     6   damages and costs, treble damages, and punitive damages for Defendants’ willful
                     7   and intentional misconduct.
                     8         g.     For an award of Access Vapor's costs and disbursements incurred in this
                     9   action;
                 10            h.     For an order awarding attorneys’ fees for violation of the Lanham Act,
                 11      or as otherwise allowed by law or equity;
                 12            i.     For an award of interest, including prejudgment and post judgment
                 13      interest at the statutory rate; and
                 14            j.     Any other additional relief as the Court deems just and proper.
                 15
                 16      Dated: October 26, 2020                     THOMPSON HINE LLP
                 17
                 18                                                  By: /s/ Menachem M. Piekarski
                                                                        Menachem M. Piekarski
                 19
                                                                     Attorneys for Plaintiff
                 20                                                  Access Vapor LLC
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
THOMPSON HINE LLP
                                                                                    COMPLAINT FOR TRADEMARK
  ATTORNEYS AT LAW                                              - 12 -               INFRINGEMENT AND UNFAIR
                                                                                                COMPETITION
